UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2309


IRIS MCCLAIN,

                    Plaintiff - Appellant,

             v.

WELLS FARGO HOME MORTGAGE/WELLS FARGO BANK, N.A.; THE
BANK OF NEW YORK MELLON, Bony Mellon; WILLIAM SAVAGE;
KRISTINE BROWN; ROBYN MCQUILLEN; MONICA CAMERON; LORI S.
SIMPSON, District Judge,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-02084-PWG)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Iris McClain, Appellant Pro Se. Virginia Wood Barnhart, Sarah E. Meyer, WOMBLE
BOND DICKINSON (US) LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Iris McClain appeals the district court’s order dismissing her complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court.   McClain v. Wells Fargo Home Mortg./Wells Fargo Bank, N.A., No.

8:18-cv-02084-PWG (D. Md. filed Oct. 12, 2018 & entered Oct. 15, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2